Plaintiff-appellant, Lakco Mortgage Company, seeks reversal of the common pleas order of September 26, 1980, which vacated a full summary judgment previously granted to plaintiff on August 11, 1980. We hold that the trial court abused its discretion. On September 8, 1980, the trial judge, sua sponte, ordered a hearing for September 11th. No direct appeal had been taken nor had any motion for relief from judgment been filed under Civ. R. 60(B). The court, after hearing, found that there were some "genuine issues of material fact to be resolved," and vacated the judgment. There was no evidence of fraud upon the court or opposing party. Under these circumstances, the most we have is an error in judgment. The proper method of correcting that error is direct appeal or a motion for relief from judgment under Civ. R. 60(B).
The order of September 26, 1980, is hereby vacated and the cause is remanded *Page 68 
to the Court of Common Pleas of Lorain County for proceedings consistent with this opinion.
Judgment accordingly.
BELL, P.J., VICTOR and MAHONEY, JJ., concur.